La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Debemos resolver si al amparo de la Regla 186 de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II, es válida una sen-tencia dictada por un juez distinto a quien presidió el juicio y emitió el fallo de culpabilidad. Respondemos en la afirmativa.
pH
El Sr. Rafael Nadal Mejías fue acusado por violación al Art. 87 del Código Penal, 33 L.P.R.A. see. 4006 —impru-dencia crasa o temeraria al conducir vehículos de motor— como consecuencia de un accidente automovilístico en el cual perecieron cuatro (4) personas. El 28 de diciembre de 1993, el señor Nadal Mejías hizo alegación de culpabilidad por los delitos imputados frente a un juez que lo declaró culpable. El acto de imposición de la sentencia fue cele-brado frente a un juez distinto a quien lo declarara culpable, el cual lo sentenció a una pena de reclusión de seis años para cada uno de los cargos. Dicho juez dispuso, tam-bién, la suspensión de los efectos de la sentencia, así como ciertas condiciones especiales.
Cinco (5) días después de haberse dictado la sentencia, el Ministerio Público presentó una moción de reconsidera-ción para solicitar que se dejara sin efecto la sentencia im-puesta por el fundamento de que ésta no era válida por no haber sido dictada por el mismo juez que presidió el pro-ceso y emitió el fallo. El tribunal acogió el planteamiento del Ministerio Público, razón por la cual dejó sin efecto la sentencia impuesta y refirió el asunto a la atención del juez que presidió el proceso.
Ante esta situación, el acusado solicitó la restitución de la sentencia dictada originalmente, solicitud que fue *435denegada. Finalmente, el juez que presidió el proceso se-ñaló la vista para la imposición de la sentencia, en la cual condenó al acusado a cumplir una pena de seis (6) años de cárcel por cada cargo, a ser cumplida concurrentemente, y dispuso que el convicto debería cumplir un término de seis (6) meses en prisión, y el resto lo cumpliría bajo el régimen de sentencia suspendida, Luego de varios trámites proce-sales,(1) el convicto presentó ante nos un escrito de apela-ción —el cual acogimos como solicitud de certiorari— que cuestiona la determinación del tribunal sentenciador de dejar sin efecto la sentencia impuesta originalmente. Con-cedimos término al Procurador General para que mostrara causa por la cual no debíamos restablecer dicha sentencia. Éste ha comparecido, y estando en posición de resolver, así procedemos a hacerlo sin ulteriores procedimientos.
I-H h — i
La controversia presentada ante nos versa sobre la validez de una sentencia dictada por un juez distinto a quien emitió el fallo de culpabilidad. La disposición aplicábale a dicha situación es la Regla 186 de Procedimiento Criminal, supra, la cual provee para la sustitución de un juez en caso de que éste se viera impedido de continuar o concluir un procedimiento judicial. Dicha regla dispone dos (2) momentos en los cuales podría suscitarse la sustitución: durante el juicio y después del veredicto o fallo de culpabilidad. En general, la regla expone, como razones que inhabilitan a un juez para cumplir con sus funciones, las siguientes: muerte, enfermedad, haber cesado en el cargo u “otra inhabilidad”. También establece el requisito de “familiarización” con el expediente del caso; esto en caso *436de que el juez se inhabilite durante el juicio. Regla 186(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Hasta el momento no hemos tenido la oportunidad de expresarnos sobre la aplicación de la citada Regla 186 de Procedimiento Criminal a situaciones como la de autos, en las cuales el juez que impone la sentencia es distinto a quien emitió el fallo. Únicamente nos arroja luz el examen a la Exposición de Motivos de la Ley Núm. 145 de 23 de julio de 1974, Leyes de Puerto Rico, pág. 712, la cual en-mendó la Regla 186 de Procedimiento Criminal, supra, para permitir la sustitución del juez en la etapa anterior al veredicto y establecer el proceso que ha de seguirse para la sustitución. A esos efectos, se estableció que debido a que la regla era limitativa y no proveía para los casos en que el juez se inhabilitara durante el juicio, era necesario “am-pliar el ámbito de la regla para permitir la sustitución en etapas previas al veredicto o fallo y delinear claramente el procedimiento a seguirse”. Exposición de Motivos de la Ley Núm. 145 de 23 de julio de 1974, Leyes de Puerto Rico, pág. 713. Surge, con meridiana claridad, que el legislador quiso ampliar el ámbito de aplicación de la regla para per-mitir la sustitución no sólo para los procedimientos poste-riores al juicio, sino incluso para continuar con un juicio ya comenzado por otro juez. Esta enmienda demuestra la fle-xibilidad que el legislador le quiso impartir a la regla, de manera que se pueda utilizar en cualquier etapa de los procedimientos. (2)
Nuestra Regla 186, supra, proviene de la Regla 25 de Procedimiento Criminal federal, 18 U.S.C. En la jurisdicción federal, la Regla 25 de Procedimiento Criminal, *437supra, ha sido objeto de discusión en cuanto a su ámbito de aplicación. En general, las cortes apelativas federales se han negado a elevar al rango de derecho constitucional el derecho de un acusado a ser sentenciado por el mismo juez que presidió el proceso y dictó el fallo. 8A Moore’s Federal Practice Sec. 25.04(3) (1994). Por ejemplo, en U.S. v. Whitfield, 874 F.2d 591 (8vo Cir. 1989), el tribunal de apelacio-nes expresó que reasignar un caso al amparo de lo dis-puesto por la Regla 25 de Procedimiento Criminal federal, supra, no constituye una violación al derecho del acusado a ser procesado con el debido procedimiento de ley.(3) En U.S. v. Whitfield, supra, se indicó que el juez sustituto sólo debe familiarizarse con la evidencia y las controversias legales involucradas, y ejercer su discreción sobre si puede o no dictar sentencia. La discreción que ejercerá el juez senten-ciador es amplia.(4) Por eso, el criterio que debe utilizarse para determinar la propiedad de la sentencia impuesta por un juez distinto al que presidió el proceso y emitió el fallo debe ser la familiaridad del juez sentenciador con el expe-diente y si incurrió o no en abuso de discreción al imponer la sentencia. U.S. v. Whitfield, supra. Véase, además, United States v. Spinney, 795 F.2d 1410 (9no Cir. 1986). Estos requisitos deben atemperarse de acuerdo con la compleji-dad del caso. En casos relativamente simples será sufi-ciente que el juez sentenciador adquiera cierta familiari-dad, mientras que en casos más complejos podría ser esencial que el juez estudie la totalidad de la prueba antes de imponer la sentencia. United States v. Spinney, supra; United States v. Bowser, 497 F.2d 1017 (4to Cir. 1974).
Claro está, un juez debe ser sustituido únicamente si concurren las razones que dispone la regla para *438declarar a un juez inhábil: muerte, enfermedad, haber ce-sado en el cargo u otra inhabilidad que no le permita con-cluir un procedimiento. Se ha interpretado, también, que cuando se solicita la descalificación de un juez que ha co-menzado a presidir un procedimiento, o cuando se traslada a otro distrito, se puede utilizar el remedio establecido por la Regla 25 de Procedimiento Criminal federal, supra. United States v. Spinney, supra; United States v. Sartori, 730 F.2d 973 (4to Cir. 1984).
Por considerarla apropiada y que contribuye a flexibilizar el proceso, adoptamos la interpretación federal de la Regla 25 de Procedimiento Criminal federal, supra, que permite la sustitución de un juez durante el juicio o luego de rendir el veredicto, y la aplicamos a la situación de autos.
hH hH hH
En este caso, el peticionario fue declarado culpable por un juez ante el cual hizo alegación de culpabilidad. Sin embargo, y debido a que dicho juez fue trasladado de sala, otro juez le impuso la sentencia. Este último tuvo ante sí el informe presentencia y demostró haberse familiarizado con el expediente del caso. No encontramos que hubiese abu-sado de su discreción al imponer la sentencia. Ésta fue impuesta dentro de los límites establecidos para la pena por el delito imputado, además de ser de aplicación para esta situación las disposiciones sobre la suspensión del efecto de las sentencias según establecido en el Art. 2 de la Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. see. 1027. Tomamos también en consideración el grado de complejidad del caso, el cual consideramos que no es muy complejo. Ante estas circunstancias, concluimos *439que la sentencia dictada originalmente era válida y debe ser restablecida.(5)
Por los fundamentos antes expuestos, se expide el auto solicitado, se dictará sentencia para revocar la resolución del tribunal de instancia y se ordenará el restablecimiento de la sentencia original que condenó al acusado a cumplir una pena de seis (6) años por cada uno de los cargos impu-tados bajo el régimen de sentencia suspendida.
El Juez Asociado Señor Rebollo López emitió una opi-nión disidente. Los Jueces Asociados Señores Negrón Gar-cía y Fuster Berlingeri disintieron sin opinión escrita.

 El convicto presentó una moción bajo la Regla 192.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, para solicitar una vista y su excarcelación. Dicha moción fue denegada. Presentó un recurso de habeas corpus, que también fue denegado.


 Una enmienda similar se le hizo a la Regla 25 de Procedimiento Criminal federal, 18 U.S.C., de donde proviene nuestra Regla 186 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Dicha enmienda se recomendó debido al problema existente creado por el gran número de procedimientos criminales que se extendían dema-siado, razón por la cuál había mayor probabilidad de que el juez que comenzaba a presidir el proceso no pudiera concluirlo. De esta manera no se tenía que comenzar un nuevo juicio. Moore’s Federal Practice págs. 294-295 (1994).


 Véase, también, United States Ex Rel. Fields v. Fitzpatrick, 548 F.2d 105 (3er Cir. 1977).


 Véanse, también: U.S. v. Slow Bear, 943 F.2d 836 (8vo Cir. 1991); United States v. Rosales-López, 617 F.2d 1349 (9no Cir. 1980); United States v. Phillips, 540 F.2d 319 (8vo Cir. 1976).


 Aclaramos que, sostenida la validez de la primera sentencia, tampoco proce-día la eorreción ni su modificación, según dispone la Regla 185 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, la cual permite la corrección de una sentencia, incluso para aumentarla si ésta fuese inválida o ilegal. Pueblo v. Camacho Pérez, 102 D.P.R. 129 (1974).